Citation Nr: 1611193	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cystitis. 

2.  Entitlement to service connection for a urological disorder, to include recurrent/chronic urinary tract infections (UTIs) and cystitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a chronic UTI disability.    

In January 2015, the Board, in pertinent part, denied service connection for a gynecological disorder, to include endometriosis, vaginitis, cystitis, menorrhagia, and bad "pap" smears.  For the reasons discussed below, in the instant decision, the Board is vacating only that portion of the January 2015 decision that denied service connection for cystitis.  

In addition, also in January 2015, the Board remanded the claim of entitlement to service connection for a disability manifested by chronic UTIs.  For the reasons discussed below, this issue has not been properly returned to the Board for appellate consideration, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for a urological disorder, to include recurrent/chronic UTIs and cystitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On January 28, 2015, the Board issued a decision that, in pertinent part, denied service connection for a gynecological disorder, to include endometriosis, vaginitis, cystitis, menorrhagia, and bad "pap" smears; the same Board decision remanded a claim of service connection for a disability manifested by chronic UTIs.  

2.  The Board improperly bifurcated the claim of service connection for a disability manifested by chronic UTIs, thus depriving due process to the Veteran.  


CONCLUSION OF LAW

To the extent that the January 28, 2015 Board decision denied service connection for cystitis, that decision is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur of a Prior Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

In this case, in July 2012, the Board, in pertinent part, remanded two claims of service connection for additional development:  (1) service connection for a gynecological condition, to include endometriosis, vaginitis, and bad "pap" smears; and (2) service connection for a disability manifested by chronic UTIs.  Specifically, the Board requested a new VA examination that addressed both claimed disabilities.  In the Remand, the Board noted the Veteran's medical history relevant to both a gynecological condition and multiple UTIs.  In the remand instructions, the Board, in pertinent part, requested that the VA examiner provide two opinions:  (1) does the Veteran have a current disability manifested by recurrent/chronic cystitis, and (2) if so, is such disability related to the Veteran's service?  The Board did not use the term "urinary tract infection" in the remand instructions.  

The Veteran was afforded a VA genitourinary examination in August 2012.  Following examination, the VA examiner opined that cystitis is "not significantly demonstrated in [the claims] file" and that there was no current evidence of a cystitis disorder.  

Subsequently, the Veteran's case returned to the Board for readjudication.  In January 2015, the Board, in pertinent part, denied entitlement to service connection for a gynecological condition, to include endometriosis, vaginitis, cystitis, menorrhagia, and bad "pap" smears, and remanded the claim of service for a disability manifested by chronic UTIs.  The Board noted the findings of the August 2012 VA examiner, to include that there is no evidence of a current cystitis disorder, in denying service connection for a gynecological disorder.  Regarding the claim of service connection for a disability manifested by chronic UTIs, the Board indicated that the July 2012 Remand provided no specific instructions regarding this issue and that the August 2012 VA examination provided no clinical findings or medical opinions regarding this issue.  The Board, therefore, remanded the claim for a VA supplemental medical opinion from the August 2012 VA examiner for the following opinions:  (1) does the Veteran have a current disability manifested by chronic UTIs, and (2) if so, is such disability related to the Veteran's service?  

Cystitis is defined as "inflammation of the urinary bladder."  See Dorland's Illustrated Medical Dictionary 463 (32nd ed. 2012).  Accordingly, cystitis is properly considered a urological condition, not a gynecological condition.  While the terms "cystitis" and "urinary tract infection" are not completely synonymous, it appears the Board used these terms interchangeably in its July 2012 Remand.  Therefore, the Board, in January 2015, was incorrect to recharacterize the claim of service connection for a gynecological condition as to include cystitis.  Likewise, the Board's January 2015 finding that the July 2012 Remand instructions did not specifically address the claim of service connection for a disability manifested by chronic UTIs was also incorrect.  While the switch in terminology from "urinary tract infection" to "cystitis" in the July 2012 Remand was unclear, it was not incorrect.  

As the January 2015 Board decision improperly considered cystitis as a gynecological disorder instead of as a urological disorder, the Board, in essence, improperly bifurcated the service connection claim: in the same decision, the Board both denied and remanded a claim of service connection for the same condition.  The January 2015 decision was internally inconsistent and therefore created ambiguity as to the correct disposition of the Veteran's claim.  As a result, the Board finds that this ambiguity deprived the Veteran of due process, and partial vacatur of the prior Board decision is warranted.  See 38 C.F.R. § 20.904.  


ORDER

The January 2015 Board decision, to the extent that it denied service connection for cystitis, is vacated.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a urological disorder.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).

The Veteran underwent a VA genitourinary examination in August 2012.  Following examination, the VA examiner indicated noted a diagnosis of cystitis dated in 2002, during the Veteran's active service.  However, the VA examiner found no evidence of cystitis upon examination, indicating that the current urine sample was negative.  The VA examiner also indicated that "cystitis was not significantly demonstrated in [the claims] file.  A urinalysis on exam today is negative.  Therefore, no evidence of cystitis."  In an August 2012 addendum medical opinion, the VA examiner again opined that "there is no evidence of disability secondary to UTI - urine cultures and urine exam were negative on previous C&P exam.  This is the rationale." 

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinions provided by the August 2012 VA examiner, the Board finds these opinions inadequate for adjudication purposes.  Specifically, while the VA examiner indicated that the Veteran's urine testing was negative for evidence on the date of the examination of a urological disorder, to include cystitis or a UTI, the VA examiner did not discuss VA treatment records during the appeal period that reflect a diagnosis of a UTI.  While the VA examiner indicated that "cystitis was not significantly demonstrated" in the evidence of record, he did not explain why, in his opinion, these episodes were not reflective of a chronic urological disability.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, absent a discussion of VA treatment records that reflect episodes of a UTI, the Board finds the VA medical opinions incomplete.  For these reasons, the Board finds that a new medical opinion is needed to assist in determining whether the Veteran has a current urological disability that is related to service.  See Barr, 21 Vet. App. 303.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the VA examiner who conducted the August 2012 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of any current urological disorder.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should offer the following opinions:

a. Has the Veteran had a current urological disorder, to include cystitis or recurrent UTIs, at any time during the appeal period (January 2005 to the present)?

If it is the opinion of the VA examiner that the Veteran has not had a current urological disability at any time during the appeal period, the VA examiner should reconcile this finding with August 2007 and August 2008 VA treatment records that reflect a diagnosis of a UTI.  

b. If a current disability is found at any time during the appeal period, is it as least as likely as not (a 50 percent probability or greater) that the urological disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


